6DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on February 17, 2021.  In particular, claim 16 which has been amended to indicate the LOI index.  This combination of limitations was not present at the time of the previous office action.  It is also noted that claim 22 is newly presented and requires new grounds of rejection.  Thus, the following action is properly made final.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
Claim Rejections - 35 USC § 103
Claims 1-3, 6-7, 9-14, and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerard et al (WO 2014/0140465, please refer to US 2016/0032080 for English language equivalent, now referred to at Gerard-II) in view of Schneider et al (US 2015/0005421).
The rejection is adequately set forth in paragraph 6 of the Office Action mailed on October 18, 2021 and is incorporated here by reference.
	Regarding claim 16 and 22.  
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerard et al (WO 2014/0140465, please refer to US 2016/0032080 for English language equivalent, now referred to at Gerard-II) in view of Schneider et al (US 2014/0309340).
The rejection is adequately set forth in paragraph 7 of the Office Action mailed on October 18, 2021 and is incorporated here by reference.
Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerard et al (WO 2014/0140465, please refer to US 2016/0032080 for English language equivalent, now referred to at Gerard-II) in view of Schneider et al (US 2014/0350149).
The rejection is adequately set forth in paragraph 8 of the Office Action mailed on October 18, 2021 and is incorporated here by reference.
Claims 1-2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerard et al (WO 2014/0140465, please refer to US 2016/0032080 for English language equivalent, now referred to at Gerard-II) in view of Schneider et al (US 2014/0329933).
The rejection is adequately set forth in paragraph 9 of the Office Action mailed on October 18, 2021 and is incorporated here by reference.
Response to Arguments
The 35 USC 112 1st paragraph rejection set forth in paragraph 4 of the office action mailed on October 18, 2021 has been withdrawn in light of applicant’s amendment filed on February 17, 2022. 
Applicant's arguments filed February 17, 2022 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  The cited references fail to teach or suggest a liquid composition comprising P1, M1 and FD1 wherein the liquid composition is still yet to be polymerized.
Examiner’s response:  The liquid composition is taught by the primary reference, Gerard.  This liquid composition contains M1 and P1.  FD1 is taught by the secondary references, Schneider (all).  The rejection is based on the combination of references and this combination teaches all the limitations of the claimed invention.  
Applicant’s argument:  The Schneider references teach additives that are added to pre-existing polymer systems and not to a system still to be polymerized.
Examiner’s response:  The examiner has considered the examples in Schneider ‘421 and it appears that the samples were liquid ([0146]) along with the components of FD1 (Examples, [0152]) and cured with a hardener or prior to polymerization ([0163]).  As such, the Schneider references appear to endorse adding of the FD1 to a liquid composition prior to polymerization.
Applicant’s argument:  The cited references fails to teach or suggest a thermoplastic polymer composition with an LOI of greater than 18.  The LOI of Gerard is measured on a composite sample, and as such, are not directly comparable to the pure polymerized compound.  Applicant refers to the published application, in paragraph [0021], which indicates that the composite material should have a higher LOI, greater than 45.
Examiner’s response:  Gerard-II teaches that the LOI is greater than 45 ([0139]) of a structural element made of a composite material obtained after impregnation of a fibrous substrate with the (meth)acrylic syrup and polymerization, which is the same value given by the presently claimed specification.  Given that it has such a high LOI, it would be inherent that the thermoplastic polymer itself would have an LOI greater than 18.  
Applicant’s argument:  One of ordinary skill would not combine Gerard with any of the Schneider references.  Gerard discloses flame retardants in the form of salts (not acids) and in the form of solid particles.  The flame retardants in the present invention are liquids to have a homogenous mixture.  
Examiner’s response: It is noted that Gerard is open to phosphorus-based additives ([0069]) and gives a preferred example as phosphinates or diphosphinates ([0072]), however, gives no limitation on other types of phosphorus compounds which display flame retardancy.  The Schneider references all give proper motivation to combine the references as noted in the rejections above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764